EXHIBIT 10.1







FORBEARANCE AND AMENDMENT AGREEMENT

THIS FORBEARANCE AND AMENDMENT AGREEMENT is made and entered into on June 9,
2009, by and among PREMIX-MARBLETITE MANUFACTURING CO. ("Premix"), DFH, INC.,
formerly known as Acrocrete, Inc. and Acro Holdings, Inc. ("DFH"), and JUST-RITE
SUPPLY, INC. ("Just-Rite"), each a Florida corporation (each a "Borrower" and
collectively, "Borrowers"); IMPERIAL INDUSTRIES, INC., a Delaware corporation
("Guarantor"); and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association and successor to Congress Financial Corporation (Florida) under the
Loan Agreement (defined below) ("Lender").

Recitals:

Lender and Borrowers entered into a certain Consolidating, Amended and Restated
Financing Agreement and Security Agreement dated January 28, 2000 (as amended,
restated, modified and supplemented from time to time, the "Loan Agreement"),
pursuant to which Lender has made loans and other extensions of credit to
Borrowers, which loans and extensions of credit are secured by security interest
in and liens upon certain of the assets of Borrowers and guaranteed
unconditionally by Guarantor.

Borrowers have advised Lender of (i) Just-Rite's desire to make an assignment
for the benefit of its creditors as a means of liquidating its assets and
winding down its business, and (ii) Premix's and DFH's desire to remain parties
to the Loan Agreement and to continue to borrow and obtain other extensions of
credit from Lender thereunder.

The commencement of any assignment for the benefit of Just-Rite's creditors
under Florida law will constitute an Event of Default under (and as defined in)
the Loan Agreement, in consequence of which Lender will be entitled to terminate
further advances to Borrowers, to declare the entire balance owing to it from
Borrowers to be immediately due and payable, to enforce its liens and security
interests in the collateral securing its claim against Borrowers, and to enforce
its claim against Guarantor.

Borrowers and Guarantor desire that Lender acknowledge Just-Rite's proposal to
commence an assignment for the benefit of creditors and forbear from exercising
certain remedies available to Lender under the Loan Agreement as a consequence
thereof in order to afford Borrowers an opportunity to reorganize their affairs
and to pay the indebtedness owing to Lender in accordance with the terms of the
Loan Agreement.







Borrowers and Guarantor desire that Lender continue, during the period of
Lender's forbearance, to make loans to or for the benefit of Borrowers pursuant
to the Loan Agreement and in connection therewith, Borrowers and Lender desire
to modify certain terms of the Loan Agreement as hereinafter set forth.

Lender is willing to forbear from exercising remedies available to it under the
Loan Agreement as a result of the commencement of an assignment for the benefit
of creditors by Just-Rite, and to continue making loans, in accordance with the
Loan Agreement, as amended herein, in each case in accordance with, and subject
to, the terms and conditions of this Agreement.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the premises and the mutual covenants herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:





--------------------------------------------------------------------------------

1.

Definitions; Rules of Construction.

(a)

All capitalized terms used in this Agreement, unless otherwise defined, shall
have the meanings ascribed to such terms in the Loan Agreement.  In addition, as
used herein, the following terms shall have the meanings ascribed to them:

"ABC" shall mean the general assignment for the benefit of creditors commenced
or to be commenced by Just-Rite pursuant to F.S.A. § 727.101 et seq. in the ABC
Court.

"ABC Court" shall mean the Circuit Court for Broward County, Florida.

"ABC Commencement Date" shall mean the date that Just-Rite commences the ABC
under F.S.A. § 727.104.

"Agreement" shall mean this Forbearance Agreement, as at any time amended.

"Applicable Law" shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant or Financing Agreement in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and all orders, judgments and
decrees of all courts and arbitrators.

"Approval Order" shall mean an order of the ABC Court in substantially the form
attached hereto as Exhibit A.

"Assignee" shall mean Michael Phelan, solely in his capacity as the assignee of
Just-Rite in the ABC and not independently.

"Assignee Advances" shall mean Revolving Loans or extensions of credit made by
Lender to (i) Just-Rite after the ABC Commencement Date or (ii) the Assignee.

"Budget" shall mean projections of the costs and expenses of and revenues from a
liquidation of the assets of Just-Rite that are provided to and approved by
Lender in writing, as amended from time to time with the prior written consent
of Lender.

"Business Day" shall mean a day that is not a Saturday or Sunday and is a day on
which Wachovia Bank, National Association, is open for retail business in the
State of Florida.

"Forbearance Conditions" shall mean the conditions to forbearance set forth in
Section 4 and Section 5 of this Agreement.

"Forbearance Period" shall mean the period commencing on the date of this
Agreement and ending at 5:00 p.m. on the close of business on August 31, 2009,
unless extended in writing by Lender in its sole discretion.











--------------------------------------------------------------------------------

"Forbearance Termination Date" shall mean the sooner to occur of (a) 5:01 p.m.
on the last day of the Forbearance Period or (b) the date on which Lender's
agreement to forbear terminates as provided in Section 7 of this Agreement.

"Insolvency Proceeding" shall mean any action, case or proceeding commenced by
or against a Person, or any agreement of such Person, for (a) the entry of an
order for relief under any chapter of the United States Bankruptcy Code or other
insolvency or debt adjustment law (whether state, federal or foreign); (b) the
appointment of a receiver, trustee, liquidator or other custodial for such
Person or any part of its property; (c) an assignment or trust mortgage for the
benefit of creditors of such Person; or (d) the liquidation, dissolution or
winding up of the affairs of such Person.

"Just-Rite Mortgages" shall mean mortgages in form and substance satisfactory to
Lender by which Just-Rite shall grant to Lender, to secure the Obligations,
liens upon its real property and improvements located at (i) 5724 E. Adamo
Drive, Tampa, Florida 33619, and (ii) 5109-3 Stepp Avenue, Jacksonville, Florida
32216.

"Obligors" shall mean Borrowers and Guarantor.

"Payroll Taxes" shall mean all taxes and deposits required to be paid or
withheld from the wages or salaries of Borrowers' employees.

"Stipulated Defaults" shall mean the Events of Default that will exist under
Sections 10.1(f), (h) and (l) of the Loan Agreement solely as a result of
commencement of the ABC by Just-Rite.

(b)

The terms "herein," "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular paragraph, section
or subdivision.  Any pronoun used shall be deemed to cover all genders.  All
references to statutes and related regulations shall include any amendments of
same and any successor  statutes and regulations; to any of the  Financing
Agreements shall include any and all modifications thereto and any and all
restatements, extensions or renewals thereof; to any Person shall mean and
include the successors and permitted assigns of such Person; to "including" and
"include" shall be understood to mean "including, without limitation" (and, for
purposes of this Agreement and each other Financing Agreement, the parties agree
that the rule of ejusdem generis shall not be applicable to limit a general
statement, which is followed by or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned); or to the
time of day shall mean the time of day on the day in question in Ft. Lauderdale,
Florida, unless otherwise expressly provided in this Agreement.

2.

Acknowledgments and Stipulations by Obligors.  Each Obligor acknowledges,
stipulates and agrees that (a) as of the opening of business on June 9, 2009,
the aggregate net principal balance of Revolving Loans outstanding under the
Loan Agreement, exclusive of accrued interest, costs, bank fees and attorneys'
fees chargeable to Borrowers under the Financing Agreements, totaled
approximately $2,167,629.90; (b) all of the Obligations are absolutely due and
owing by Borrowers to Lender without any defense, deduction, offset or
counterclaim (and, to the extent any Borrower had any defense, deduction, offset
or counterclaim











--------------------------------------------------------------------------------

on the date hereof, the same is hereby waived by such Borrower); (c) Events of
Default will occur and will exist under the Financing Agreements by reason of
the commencement of the ABC by Just-Rite,  (d) the Financing Agreements executed
by each Borrower are legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms; (e) the
security interests granted by each Borrower to Lender in the Accounts,
Inventory, general intangibles and other Collateral are duly perfected security
interests in such Collateral, and  Lender holds first priority security
interests in all Collateral granted to Lender (other than (i) the Borrowers'
real property subject to the Just-Rite Mortgages described in this Agreement and
(ii) Borrowers' equipment which is subject to existing leases or equipment
financing arrangements in effect on the date hereof); (f) each of the Guaranty
and Waiver Agreements executed by Guarantor (collectively, the "Guaranties") is
a legal, valid and binding obligation of Guarantor and is enforceable against
Guarantor in accordance with its terms; (g) each of the recitals contained at
the beginning of this Agreement are true and correct; and (h) prior to executing
this Agreement, each Borrower and Guarantor consulted with and had the benefit
of advice of legal counsel of its own selection and each has relied upon the
advice of such counsel, and in no part upon any representation of Lender
concerning the legal effects of this Agreement or any provision hereof.

3.

Agreement to Forbear; Forbearance Fee.  

(a)

If and for so long as each of the Forbearance Conditions is satisfied, Lender
agrees that during the Forbearance Period it will not, solely by reason of the
existence of the Stipulated Defaults, exercise any default remedy available to
Lender under the Loan Agreement, any of the other Financing Agreements or
Applicable Law to take any action to enforce collection from any Borrower or
Guarantor of any of the Obligations or to foreclose its security interest in any
of the Collateral during the Forbearance Period.  Neither this Agreement nor
Lender's forbearance hereunder shall be deemed to be a waiver of or a consent to
any Event of Default.  Nothing in this Agreement shall be construed to alter the
demand nature of that portion of the Obligations payable on demand under the
terms of the Loan Agreement or to permit any Borrower or the Assignee to retain
or use proceeds of Collateral.

(b)

In consideration of Lender's agreement to forbear pursuant to this Agreement,
Borrowers agree to pay Lender, jointly and severally, a forbearance fee equal to
$15,000, which fee shall be fully earned upon execution of this Agreement by the
parties, shall be due and payable in immediately available funds and shall be
non-refundable upon its receipt by Lender and each Borrower irrevocably
authorizes Lender to make a Revolving Loan to Borrowers in the amount of such
forbearance fee and to disburse the proceeds of such Revolving Loan directly to
itself in payment of such fee.

4.

General Conditions to Forbearance.  The following conditions shall constitute
Forbearance Conditions, the timely satisfaction of each and every one of which
during the Forbearance Period shall be a condition to the agreement of Lender to
forbear as set forth in Section 3(a) of this Agreement:











--------------------------------------------------------------------------------

(a)

Each Obligor duly and punctually observes, performs and discharges each and
every obligation and covenant on its part to be performed under the Loan
Agreement and this Agreement;

(b)

No Event of Default occurs or exists other than the Stipulated Defaults;

(c)

No material adverse change occurs in the business, prospects, property or
financial condition of Premix, DFH or Guarantor after the date hereof;

(d)

Guarantor does not revoke or attempt to revoke or terminate any of Guarantor's
Guaranties;

(e)

No representation or warranty made by any Borrower or the Guarantor in this
Agreement proves to have been false or misleading in any material respect;

(f)

Each Borrower timely deducts from the wages of its employees and makes timely
and proper deposits for all Payroll Taxes as the same became due and payable,
and if, as and when requested to do so by Lender, provides Lender with proof of
all deposits for Payroll Taxes;

(g)

Except for the ABC with respect to Just-Rite, no Insolvency Proceeding is
commenced by any Obligor;

(h)

Unless otherwise agreed by Lender in its discretion, no Insolvency Proceeding is
commenced against any Obligor;

(i)

 Premix, DFH and Guarantor are able to pay and do pay, as the same shall become
due and payable, all debts incurred by each of them; and

(j)

No Person to whom any Borrower is indebted under capital leases or for money
borrowed accelerates the maturity or demands payment of such indebtedness, in
whole or in part, and obtains a judgment against such Borrower with respect
thereto.

5.

Additional Conditions to Forbearance.  The following additional conditions shall
constitute Forbearance Conditions, the timely satisfaction of each and every one
of which during the Forbearance Period shall be a condition to the agreement of
Lender to forbear as set forth in Section 3(a) of this Agreement:

(a)

The Approval Order is entered by the ABC Court no later than ten (10) Business
Days after the ABC Commencement Date, and the Approval Order is not enjoined,
vacated, stayed, amended or modified without the prior written consent of
Lender;

(b)

True and correct copies of all schedules, notices and pleadings filed or to be
filed in the ABC are delivered to Lender by electronic mail on the same Business
Day as filing with the ABC Court (or if filed by a Person other than Borrowers,
on the date on which Borrowers receive or otherwise become aware of such
filing);











--------------------------------------------------------------------------------

(c)

Any contract or compensation arrangement with the Assignee is acceptable to
Lender;

(d)

The Assignee complies with and performs under (i) the Approval Order and (ii)
the Loan Agreement as if the Assignee was Just-Rite;

(e)

No later than one Business Day after the Approval Order is entered, Guarantor
remits to Lender $100,000 in immediately available funds for the benefit of
Just-Rite;

(f)

The Assignee does not (i) assert or threaten to assert any claim or cause of
action against Lender under F.S.A. § 727.109(8) or otherwise, (ii) seek to
surcharge any Collateral for expenses of the ABC, (iii) seek to sell or dispose
of any Collateral without the prior consent of Lender, (iv) compromise or settle
any account receivable, payment intangible or other Collateral without the prior
consent of Lender, or (v) fail or refuse to deliver to Lender, as and when
received, all proceeds of Collateral for application to the Obligations as
provided in the Loan Agreement;

(g)

As of the Friday of each calendar week during the Forbearance Period, the
Assignee shall provide to Lender a reconciliation of costs, expenses, cash
disbursements, revenues and receipts along with a variance report to the Budget
commencing on the date hereof and continuing during the Forbearance Period on a
rolling 3-week basis, it being understood that for the first week of the
Forbearance Period, the applicable reconciliation and variance report shall be
only for such first week, and for the second week of the Forbearance Period, the
applicable reconciliation and variance report shall be only for such first two
weeks;

(g)

During the Forbearance Period, the actual cash proceeds of Collateral owned by
Just-Rite that have been delivered to Lender shall equal not less than 75% of
such proceeds as projected in the Budget, to be measured each Friday for the
immediately preceding three calendar week period, commencing on June 26, 2009;
and

(h)

During the Forbearance Period, the actual disbursements of the Assignee on
account of expenses incurred in the ABC shall equal not more than 110% of such
disbursements as projected in the Budget to be measured each Friday for the
immediately preceding three calendar week period, commencing on June 26, 2009.

6.

Conditions Precedent.    The following shall constitute conditions precedent,
the timely satisfaction of each of which shall be required for the agreements of
Lender in Section 3(a) and Section 10(E) hereof to be effective:

(a)

Lender shall have executed this Agreement and received counterparts of this
Agreement executed by each Obligor;

(b)

On or prior to the date hereof, the Just-Rite Mortgages have been executed and
delivered to Lender and recorded in the applicable public records in the State
of Florida; and

(c)

Lender has reviewed and approved of the Budget in its discretion.











--------------------------------------------------------------------------------

7.

Termination of Forbearance.  If any one or more of the Forbearance Conditions is
not satisfied, Lender's agreement to forbear as set forth in Section 3(a) of
this Agreement shall at Lender's election, but without further notice to or
demand upon Borrowers or the Assignee, terminate, and Lender shall thereupon
have and may exercise from time to time all of the remedies available to it
under the Financing Agreements and Applicable Law as a consequence of an Event
of Default. On and after the Forbearance Termination Date, Lender shall be
authorized, at any time and without further notice to or demand upon Borrowers
or any other Person, to enforce all of its remedies under the Financing
Agreements and Applicable Law.




8.

Loans to Borrowers and Assignee.  Notwithstanding the existence of
the Stipulated Defaults, and subject to the satisfaction of each of the
Forbearance Conditions, Lender may continue to honor requests by Borrowers or
the Assignee (with the consent of Premix) for Revolving Loans pursuant to the
Loan Agreement and in accordance with the terms of this Agreement up to a
maximum amount at any time outstanding equal to the borrowing base set forth in
Section 2.1 of the Loan Agreement at such time, but in no event shall Lender's
honoring of any such requests be deemed a waiver of the Stipulated Defaults or
any other Event of Default that may occur.  Lender's honoring of requests for a
Revolving Loan from Borrowers or the Assignee (with the consent of Premix) in
accordance with the Loan Agreement and this Agreement, and the amount of such
Revolving Loan, may be exercised without regard to the accuracy of any
representation made or deemed to be made under, or Borrowers' compliance with
the terms of, the Financing Agreements or the existence of any Event of Default.
 If the unpaid balance of Revolving Loans outstanding at any time should exceed
the borrowing base set forth in Section 2.1 of the Loan Agreement at such time,
all such Revolving Loans shall nevertheless constitute Obligations that are
secured by the Collateral and entitled to all of the benefits thereof.  After
the ABC Commencement Date, unless and until the Approval Order is entered by the
ABC Court, Lender shall not be required to make any Revolving Loans to Just-Rite
or the Assignee.




9.

Obligors' Consent to ABC and Assignee Advances.    Each of the Obligors hereby
(i) consents to Lender making Assignee Advances as set forth in Section 8 above
and (ii) agrees that that any Assignee Advances shall (a) be deemed to be
Revolving Loans made to Just-Rite under the Financing Agreements, (b) be secured
by all property that serves as Collateral for the Obligations  (whether or not
owned by Just-Rite and whether existing or arising prior to, on or after the ABC
Commencement Date) and (c) constitute Obligations for which each Obligor is and
shall remain jointly and severally liable.




10.

Amendment to Loan Agreement.  In connection with the foregoing provisions of
this Agreement, the parties hereby agree amend the Loan Agreement as follows:

A.

By deleting the definition of "Maximum Credit" in Section 1.13 of the Loan
Agreement and by substituting in lieu thereof the following:

1.13

"Maximum Credit" shall mean the amount of $2,500,000 through and including June
21, 2009, and thereafter shall be reduced by $200,000 on June 22, 2009, and on
each Monday of each calendar week thereafter until the Maximum Credit equals
$500,000.

B.

By deleting the definition of "Interest Rate" in Section 1.35 of the Loan
Agreement and by substituting in lieu thereof the following:











--------------------------------------------------------------------------------

1.35

"Interest Rate" shall mean:

(a)

as to Prime Rate Loans, a rate per annum equal to the Prime Rate plus five
percent (5.00%), and

(b)

as to Eurodollar Rate Loans, a rate per annum equal to the Average Monthly
Adjusted Eurodollar Rate plus six percent (6.00%).




Notwithstanding anything to the contrary contained in this definition, at
Lender's option, without notice, the Interest Rate for Prime Rate Loans and
Eurodollar Rate Loans shall be increased by two percent (2.00%) (i) on the
non-contingent Obligations for (A) the period from and after the date of
termination or non-renewal hereof until such time as all Obligations are
indefeasibly paid and satisfied in full in immediately available funds
(notwithstanding entry of any judgment against Borrower), and (B) the period
from and after the date of the occurrence of any Event of Default, and for so
long as such Event of Default is continuing as determined by Lender and (ii) on
the Revolving Loans at any time outstanding in excess of the amounts available
to Borrower under Section 2 hereof (whether or not such excess(es) arise or are
made with or without the knowledge or consent of Lender and whether made before
or after an Event of Default).

C.

By deleting clause Section 2.1(a) of the Loan Agreement and by substituting in
lieu thereof the following:

(a)

Subject to and upon the terms and conditions contained herein, including without
limitation, the limitations set forth in Section 2.1(c) below, Lender agrees to
make Revolving Loans to Borrower from time to time in amounts requested by
Borrower up to the amount equal to the sum of:

(i)

eighty-five (85%) percent of the Net Amount of Eligible Accounts, plus

(ii)

the lesser of: (A) an amount equal to (I) $1,000,000 at any time prior to
August 1, 2009, or (II) $350,000 on and after August 1, 2009, or (B) thirty
percent (30%) of the Value of Eligible Inventory, less

(iii)

any Availability Reserves, less

(iv)

$940,000 at any time prior to entry of the Approval Order under (and as defined
in) the Forbearance Agreement and Amendment dated on or about June 9, 2009,
among Borrowers and Lender, and $1,040,000 at any time on or after the first
Business Day after entry of the Approval Order.











--------------------------------------------------------------------------------

D.

By deleting clause (a) of Section 6.3 of the Loan Agreement and by substituting
in lieu thereof the following:

(a)

Borrower has established and shall maintain, at its expense, one or more blocked
accounts (the "Blocked Accounts") with Wachovia Bank, National Association
("Wachovia") as the depository bank, into which Borrower shall promptly deposit,
all payments on Accounts received from its account debtors and all payments
constituting proceeds of Inventory or other Collateral.  Lender shall have
exclusive control of the Blocked Accounts, and Wachovia, as the depository bank,
shall comply with all instructions originated by Lender with respect the Blocked
Accounts and the funds maintained therein without further consent from Borrower.
 At the request of Lender, Borrowers shall enter into an agreement, in form and
substance satisfactory to Lender, with Lender and Wachovia, as the depository
bank, providing that all items received or deposited in the Blocked Accounts are
the property of Lender, that the depository bank has no lien upon, or right to
setoff against, the Blocked Accounts, the items received for deposit therein, or
the funds from time to time on deposit therein and that the depository bank will
wire, or otherwise transfer, in immediately available funds, on a daily basis,
all funds received or deposited into the Blocked Accounts to such bank account
of Lender as Lender may from time to time designate for such purpose ("Payment
Account").  Borrower agrees that all payments made by Borrower's account debtors
shall be immediately deposited by Borrower in the Blocked Accounts and that such
payments and all other funds received and collected by Lender, whether on the
Accounts or as proceeds of Inventory or other Collateral or otherwise shall be
the property of Lender, and that Borrower shall have no right to withdraw or
transfer any funds held in the Blocked Accounts.

E.

By deleting the reference to "June 10, 2009" in Section 12.1(a) of the Loan
Agreement and by substituting in lieu thereof "August 31, 2009".

11.

Additional Grant of Security Interest.  Each Borrower hereby grants to Lender a
security interest in all of such Borrower's accounts, inventory, equipment,
goods, investment property, documents, instruments, deposit accounts, chattel
paper, letter-of-credit rights, commercial tort claims, intellectual property,
general intangibles, supporting obligations and all cash and non-cash proceeds
(including insurance proceeds) of any of the foregoing and books and records
relating to any of the foregoing (collectively, the "Personal Property") to
secure the payment and performance of all of the Obligations.  Each Borrower
authorizes Lender to file such UCC financing statements or amendments in the
name of such Borrower with respect to the Personal Property as Lender may deem
necessary or advisable, including UCC financing statements and amendments that
use a collateral description of "all assets" or words of similar meaning.  Each
Borrower acknowledges that the grant provided in this Section 11 is an
additional, independent grant of a security interest and is not a substitute for
or a replacement or novation of any prior grant of a security interest by any
Borrower in favor of Lender.














--------------------------------------------------------------------------------

12.

Establishment of Lockbox.  If requested to do so by Lender, each Borrower shall
notify all account debtors that payment on all Accounts are to be made to a
lockbox, which Lender shall designate to Borrowers.  Each invoice or other
billing statement of each Borrower shall specify that all remittances on
Accounts shall be paid only to the lockbox.  All such remittances shall be
turned over to Lender for application to the Obligations in accordance with the
Loan Agreement.  To induce Lender to enter into this Agreement, each Borrower
and Guarantor covenant and agree that they will not request, direct or advise
any account debtor to make remittances on Accounts to any address other than the
current payment address, or at the request of Lender, the lockbox address and,
if any check or other item of payment is received by any Borrower or Guarantor
from any account debtor, each Borrower and Guarantor agree to hold the same as
trustee of an express trust for Lender's benefit and comply with the provisions
of Section 6.3 of the Loan Agreement, or, at the request of Lender, promptly
turn over to Lender such checks or other items of payment in the form received
with the addition of any necessary endorsement.

13.

Reporting; Lender's Monitoring and Inspection.  In addition to providing to
Lender the information, notices and reports set forth in the Financing
Agreements, including, without limitation, Borrowers' current reporting of
sales, collections and credits on a daily basis under the Loan Agreement and the
collateral reporting required under Section 7.1 of the Loan Agreement, each
Borrower shall provide to Lender (a) on or before the last day of each week, a
summary report of sales and collections for the immediately preceding week, an
accounts receivable aging as at the end of the preceding week, a schedule of the
top 50 account debtors of Just-Rite along with current status of collection
efforts, a copy of the bank statements of Just-Rite and the Assignee showing the
unremitted funds remaining to be sent to the Lender, an accounts payable aging
as at the end of the preceding week and a forecast of such Borrower's cash
needs, sales and collections for the next week, and (b) on or before the tenth
day of each month, a physical count of the Inventory as of the last day of the
immediately preceding month.  Lender shall be authorized to visit each
Borrower's premises at any time and from time to time to inspect and assess the
Collateral and otherwise to monitor each Borrower's compliance with the terms of
the Financing Agreements and this Agreement.

14.

Application of Proceeds.  Each Obligor hereby waives the right, if any, to
direct the manner in which Lender applies any payments, collections or
Collateral proceeds to the Obligations and agrees that Lender may apply and
reapply all such payments, collections or proceeds to the Obligations as Lender
in its sole and absolute discretion elects from time to time.

15.

Representations and Warranties of Obligors.  Each Obligor represents and
warrants that (a) no Event of Default exists under the Financing Agreements,
except for Stipulated Defaults that are in existence on the date hereof; (b)
subject to the existence of the Stipulated Defaults, the representations and
warranties of each Borrower contained in the Financing Agreements were true and
correct in all material respects when made and continue to be true and correct
in all material respects on the date hereof; (c) the execution, delivery and
performance by each Borrower of this Agreement and the consummation of the
transactions contemplated hereby are within the corporate power of such Borrower
and have been duly authorized by all necessary corporate action on the part of
such Borrower, do not require any approval or consent, or filing with, any
governmental agency or authority (other than any disclosure to the SEC required
under Applicable Law), to the knowledge of such Borrower, do











--------------------------------------------------------------------------------

not violate any provisions of any law, rule or regulation or any provision of
any order, writ, judgment, injunction, decree, determination or award presently
in effect in which such Borrower is named or any provision of the charter
documents of such Borrower and do not result in a breach of or constitute a
default under any agreement or instrument to which such Borrower is a party or
by which it or any of its properties are bound; (d) this Agreement constitutes
the legal, valid and binding obligation of Obligors, enforceable against
Obligors in accordance with its terms; (e) all Payroll Taxes required to be
withheld from the wages of each Borrower's employees have been paid or deposited
when due; (f) each is entering into this Agreement freely and voluntarily with
the advice of legal counsel of his or its own choosing; (g) all sales taxes,
intangibles taxes and property taxes have been paid as and when due, and (h)
each has freely and voluntarily agreed to the releases, waivers and undertakings
set forth in this Agreement.

16.

Reaffirmation of Obligations.  Each Borrower hereby ratifies and reaffirms the
Financing Agreements and all of its obligations and liabilities thereunder.
 Guarantor hereby ratifies and reaffirms the validity, legality and
enforceability of the Guaranties and agrees that each of such Guaranties is and
shall remain in full force and in effect until all the Obligations have been
paid in full.

17.

Waiver of Limitations Period.  Each Obligor hereby waives the benefit of any
statute of limitations that might otherwise bar the recovery of any of the
Obligations from any one or more of them.

18.

Specific Waivers.  Each Obligor hereby waives, to the fullest extent permitted
by Applicable Law, (a) any and all rights to receive notice in connection with
the enforcement by Lender of its liens and security interests with respect to
any of the Collateral, including notices under Sections 9-610 and 9-623 of the
applicable Uniform Commercial Code, (b) the benefit of any statute of
limitations that might otherwise bar the recovery of any of the Obligations from
any one or more of them, and (c) all statutory or common law rights of
marshalling against Lender.

19.

Relationship of Parties; No Third Party Beneficiaries.  Nothing in this
Agreement shall be construed to alter the existing debtor-creditor relationship
between any Borrower and Lender, nor is this Agreement intended to change or
affect in any way the relationship between Lender and Guarantor to one other
than a debtor-creditor relationship.  This Agreement is not intended, nor shall
it be construed, to create a partnership or joint venture relationship between
or among any of the parties hereto.  No Person other than a party hereto is
intended to be a beneficiary hereof and no Person other than a party hereto
shall be authorized to rely upon or enforce the contents of this Agreement.

20.

Entire Agreement; Modification of Agreement.  This Agreement and the other
Financing Agreements constitute the entire understanding of the parties with
respect to the subject matter hereof and thereof.  This Agreement may not be
modified, altered or amended except by agreement in writing signed by all the
parties hereto.

21.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida.











--------------------------------------------------------------------------------

22.

Non-Waiver of Default.  Neither this Agreement nor Lender's forbearance
hereunder, nor Lender's continued making of Revolving Loans, Assignee Advances
or other extensions of credit at any time extended to any Borrower in accordance
with this Agreement and the Financing Agreements shall be deemed a waiver of or
consent to the Stipulated Defaults or any other Event of Default.  Obligors
agree that such Events of Default shall not be deemed to have been waived,
released or cured by virtue of Loans or other extensions of credit at any time
extended to a Borrower or the Assignee, Lender's agreement to forbear pursuant
to the terms of this Agreement or the execution and performance of this
Agreement.

23.

No Novation, etc.  This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction and the Loan
Agreement and the other Financing Agreements shall remain in full force and
effect.  Notwithstanding any prior mutual temporary disregard of any of the
terms of any of the Financing Agreements, the parties agree that the terms of
each of the Financing Agreements shall be strictly adhered to on and after
the date hereof, except as expressly modified by this Agreement.

24.

Counterparts; Waivers of Notice of Acceptance, Electronic Signatures.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall constitute
an original, but all of which taken together shall be one and the same
instrument.  In proving this Agreement or any of the Financing Agreements, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Any executed
counterpart of this Agreement that is transmitted by facsimile machine or
electronic mail shall be deemed to constitute an original counterpart for all
purposes. Notice of Lender's acceptance hereof is hereby waived.

25.

Reimbursement for Legal Expenses.  Borrowers jointly and severally agree to
reimburse Lender, on demand, for any costs and expenses, including legal fees,
incurred by Lender in connection with the drafting, negotiation, execution and
closing of this Agreement.

26.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

27.

Release of Claims; Covenant Not to Sue.  To induce Lender to enter into this
Agreement, each Obligor, for itself and on behalf of such Obligor's officers,
directors, subsidiaries, affiliates, successors and assigns (collectively with
each Obligor, "Releasors" and individually a "Releasor"), hereby RELEASES,
ACQUITS AND FOREVER DISCHARGES each Releasee (as hereinafter defined) from any
and all liabilities, claims, demands, actions or causes of action of every kind
or nature (if any there be), whether absolute or contingent, due or to become
due, disputed or undisputed, liquidated or unliquidated, at law or in equity, or
known or unknown (collectively, "Claims") that any Releasor now has, ever had or
hereafter may have against Lender in any capacity or Lender's officers,
directors, employees, agents, attorneys, representatives, subsidiaries,
affiliates and shareholders (collectively with Lender, the "Releasees") based on
acts, transactions, or circumstances that have occurred or been consummated on
or before the date of this Agreement and that relate to (i) any Loan Documents
or Collateral, (ii) any transaction, act or omission contemplated by or
described in any or concluded thereunder











--------------------------------------------------------------------------------

or (iii) any aspect of the dealings or relationships between or among any
Obligor, on the one hand, and Lender, on the other hand, under or in connection
with any Loan Document or any transaction, act or omission contemplated by or
described in any Loan Document or concluded thereunder.  The provisions of this
Section shall survive the termination of this Agreement and any of the other
Loan Documents and payment in full of the Obligations.  Each Obligor, on behalf
of such Obligor and such Obligor's successors, assigns and other legal
representatives, hereby unconditionally and irrevocably agrees such Obligor will
not sue any Releasee on the basis of any Claim released, remised and discharged
pursuant to the foregoing provisions of this Section, and if any Obligor or any
of such Obligor's heirs, executors, successors or assigns violates the foregoing
covenant, each Obligor, for itself and its heirs, executors, and successors and
assigns agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys' fees and cost incurred by
any Releasee as a result of such violation.

28.

Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law, the
parties hereto each hereby waives the right to trial by jury in any action, suit
or proceeding arising out of or related to this Agreement , the Loan Agreement
or the Guaranties.










{Remainder of Page Intentionally Blank; Signatures on Following Page}











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.

 

PREMIX-MARBLETITE MANUFACTURING CO.

 

("Borrower")

 

 

  

 

 

 

 

By:  

/s/ Lisa M. Brock

 

Title:

Director




 

DFH, INC.

 

("Borrower")

 

 

  

 

 

 

 

By:  

/s/ Lisa M. Brock

 

Title:

Director




 

JUST-RITE SUPPLY, INC.

 

("Borrower")

 

 

  

 

 

 

 

By:  

/s/ Lisa M. Brock

 

Title:

Director




 

IMPERIAL INDUSTRIES, INC.

 

("Guarantor")

 

 

  

 

 

 

 

By:  

/s/ Lisa M. Brock

 

Title:

Director

 

 

 

 

 

 

 

 

Accepted as of June 10, 2009:




 

WACHOVIA BANK,

NATIONAL ASSOCIATION

 

("Lender")

 

 

  

 

 

 

 

By:  

/s/ John Williammee Jr.

 

Title:

Director

 

 

 






